DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Examiner’s Note
The examiner is amenable to an interview regarding the instant application.

The prior art previously disclosed as WO2013115851A1 “Ross” in the rejection of  1/5/2022 is corrected to WO2013115851A1 “Kian” herein.

Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. Regarding the drawing objections, the examiner respectfully believes that the applicant is required to add more detail to the drawings filed 2/4/2020 to better help the examiner understand the limitations of the instant application.  See  MPEP 1825 37 C.F.R. 1.437.

Applicant’s arguments, see page 6, filed 3/22/2022, with respect to specification objection have been fully considered and are moot in light of the recent amendments to the claims.  The objection of 1/5/2022 has been withdrawn because the specification was amended. 

Applicant’s arguments, see page 6, filed 3/22/2022, with respect to claim objections for claims 12 have been fully considered and are moot in light of the recent amendments to the claims.  The objection of 1/5/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 6 and 7, filed 3/22/2022, with respect to 35 U.S.C 112(b) for claims 1 regarding “the metal foil” and claims 7, and 9-12 regarding “the substrate” have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 1/5/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 6 and 7, filed 3/22/2022, with respect to 35 U.S.C 112(b) for claims 4 regarding “the metal foil” and claims 4 regarding “the substrate” have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 1/5/2022 has been withdrawn because the claims were cancelled. 

Applicant’s arguments, see page 7 and 8, filed 3/22/2022, with respect to 35 U.S.C 102(a)(1) for claims 1-3 and 7-8 have been fully considered and are moot in light of the recent amendments to the claims.  The rejections of 1/5/2022 have been withdrawn because the claims were amended. 

Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. With regards to the applicant’s arguments for 35 U.S.C 103 are not persuasive because the broad language of the claims and the missing details in the drawings lead to considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims.  This is the reason that the examiner respectfully believes that the 103 rejections of 1/5/2022 stand. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “laser beam” in claims 1, 4-6, 11-12, and 16-17, the “removal areas” in claims 4-6, the “cut lines” in claim 4, the “restraining mechanism” in claim 7, the “laser energy” in claim 8, the “separation locations” in claims 12 and 16-17, and the “vaporized locations” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

The drawing provided in Applicant’s Figure 1 does not sufficiently represent a method of laser cutting a metal foil layer, as claimed in independent claim 1, or a method of laser processing a multi-layer substrate, as claimed in independent claim 12. Applicant’s current Figure 1 merely represents a multi-layer substrate and lacks the method steps, improvements, and limitations recited in the specification and claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013115851A1 Kian (hereinafter “Kian”) in view of JPH04116887A Yamamoto (hereinafter “Yamamoto”), further in view of US20150306706A1 Kancharla (hereinafter “Kancharla”).
Regarding claim 1, Kian teaches, except where struck through, A method of laser cutting a metal foil layer from a substrate construction (Fig. 4; [0008]), the method comprising: providing a carrier layer (Fig. 2 carrier substrate 210)  for the metal foil layer (metal layer 220); generating a laser beam having a selected wavelength (see step 460 in Fig. 4; [0012] lines 3-5; [0067]-[0068]); directing the laser beam toward a surface of the metal foil layer (220) to cut the metal foil layer (see step 460 in Fig. 4; [0062] lines 11-12), wherein the metal foil layer is vaporized by the laser beam at the selected wavelength and wherein the carrier layer is transparent to the laser beam at the selected wavelength such that the carrier layer remains substantially intact while the metal foil layer is laser cut into a plurality of parts (conductive areas 190a-190e in Fig. 1C; see Figs. 5-7; [0012]; [0055]; [0067]-[0068]); .  Kian does not teach and directing the laser beam to one or more removal areas cut from the substrate and by setting the laser beam to cause the metal foil layer to curl proximate one or more cut lines and the metal foil layer to lift off of the carrier layer proximate the one or more cut lines for aiding in separation of the carrier layer from the metal foil layer.  Yamamoto teaches, except where struck through, and directing the laser beam to one or more removal areas (peeling area 23b) cut from the substrate (insulating portion 22) .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kian reference, to include and directing the laser beam to one or more removal areas cut from the substrate, as suggested and taught by Yamamoto, for the purpose of providing the advantage that by peeling only the metal layer in the planned peeling region 23 b using the peeling device 14, the metal layer in the planned peeling region 23 a remains and is desired (page 4).  Kian and Yamamoto do not teach and by setting the laser beam to cause the metal foil layer to curl proximate one or more cut lines and the metal foil layer to lift off of the carrier layer proximate the one or more cut lines for aiding in separation of the carrier layer from the metal foil layer.  Kancharla teaches, and by setting the laser beam (focused laser beam 113) to cause the metal foil layer to curl proximate one or more cut lines and the metal foil layer to lift off of the carrier layer proximate the one or more cut lines for aiding in separation of the carrier layer from the metal foil layer ([0044]-[0045]).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kian and Yamamoto references, to include and by setting the laser beam to cause the metal foil layer to curl proximate one or more cut lines and the metal foil layer to lift off of the carrier layer proximate the one or more cut lines for aiding in separation of the carrier layer from the metal foil layer, as suggested and taught by Kancharla, for the purpose of providing the advantage that the material is removed very quickly and the edges do not bead up like at lower speeds, resulting in a clean cut and flat material that does not curl up (par. 44).

Regarding claim 2, Kian teaches wherein the carrier layer (210) is a polymer film that is transparent to the selected wavelength ([0057] lines 3-5; [0077] lines 1-2; [0067]-[0068]).  Furthermore, the examiner wishes to point out that the “wherein the carrier layer is a polymer film that is transparent to the selected wavelength” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.

Regarding claim 3, Kian teaches wherein the carrier layer (210) is laminated to the metal foil layer (220) using an adhesive layer (adhesive layer 230) ([0049] lines 2-3). Furthermore, the examiner wishes to point out that the “wherein the carrier layer is laminated to the metal foil layer using an adhesive layer” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.


Regarding claim 5, Kian does not teach wherein aiding the separation of the carrier later from the metal foil layer comprises  focusing the laser beam and reducing a scanning speed of the laser beam while directing the laser beam to one or more removal areas.  Yamamoto teaches, wherein aiding the separation of the carrier later from the metal foil layer (Page 4, lines 16-18) comprises  focusing the laser beam and reducing a scanning speed of the laser beam while directing the laser beam to one or more removal areas (23b; Page 3, lines 7-10 and page 4, lines 9-16; Page 4, lines 16-18).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kian reference, such that wherein aiding the separation of the carrier later from the metal foil layer comprises focusing the laser beam and reducing a scanning speed of the laser beam while directing the laser beam to one or more removal areas, as suggested and taught by Yamamoto, for the purpose of providing the advantage that by peeling only the metal layer in the planned peeling region 23 b using the peeling device 14, the metal layer in the planned peeling region 23 a remains and is desired (page 4).  
  
Regarding claim 6, Kian teaches, except where struck through, further comprising directing the laser beam along a sinusoidal pattern (Fig. 1B teaches metal-free area 170 in a sinusoidal pattern) between the one or more removal areas (see 170 in Fig. 1B; [0053]) .  Kian and Yamamoto do not teach to curl or bend the metal foil layer.  Kancharla teaches, to curl or bend the metal foil layer ([0044]-[0045]).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kian reference, such that to curl or bend the metal foil layer, as suggested and taught by Kancharla, for the purpose of providing (advantage statement/reason “why” for combination of PA2 with PA1 motivation statement).

Regarding claim 7, Kian teaches (Fig. 13A) wherein the substrate is retained in place during laser processing by a restraining mechanism (vacuum table 750) comprising generating a vacuum below the substrate ([0094] lines 16-18).

Regarding claim 8, Kian teaches (Fig. 2) a substrate construction for laser cutting a metal foil ([0008]), the substrate construction comprising: a metal foil layer (220); and a carrier layer (210) supporting the metal foil layer (220) ([0012] line 3), wherein the metal foil layer (220) comprises a metal that is vaporized by laser energy provided at a selected wavelength and wherein the carrier layer (210) is transparent to the laser energy provided at the selected wavelength (see Figs. 5-7; [0012]; [0067]-[0068]).  Furthermore, the examiner wishes to point out that the “a substrate construction for laser cutting a metal foil, the substrate construction comprising: a metal foil layer; and a carrier layer supporting the metal foil layer, wherein the metal foil layer comprises a metal that is vaporized by laser energy provided at a selected wavelength and wherein the carrier layer is transparent to the laser energy provided at the selected wavelength” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.

Regarding claim 9, Kian teaches that wherein the carrier layer (210) is a polymer film ((Fig. 2) ; [0057] lines 3-5; [0077] lines 1-2).  Furthermore, the examiner wishes to point out that the “wherein the carrier layer is a polymer film” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.

Regarding claim 10, Kian teaches an adhesive layer (230) between the carrier layer (210) and the metal foil layer (220) ((Fig. 2); [0049] lines 2-3).  Furthermore, the examiner wishes to point out that the “an adhesive layer between the carrier layer and the metal foil layer” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.

Regarding claim 11, Kian teaches wherein the polymer film remains intact when the metal foil layer is cut by laser energy from a laser beam having the wavelength in the range of 1020 nm to 1090 nm (see Figs. 5-7; [0067]-[0068]; [0072] lines 6-11).  Furthermore, the examiner wishes to point out that the “wherein the polymer film remains intact when the metal foil layer is cut by laser energy” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.
	
Regarding claim 12, Kian teaches, except where struck through, a method of laser processing a multi-layer substrate (Fig. 4; [0008]), the method comprising: vaporizing (Fig. 2) one or more locations on a top layer (220) of the substrate with a laser beam at a selected wavelength to cut a part from the top layer (220) (see step 460 in Fig. 4; [0012] lines 3-5; [0062] lines 11-12; [0067]-[0068subsequently directing the laser beam to one or more separation locations at or near one or more of the vaporized locations to cause the top layer to curl at or near at least one or more of the separation locations. Yamamoto teaches subsequently directing the laser beam to one or more separation locations (peeling area 23b) at or near one or more of the vaporized locations (region 23a; Page 3, lines 1-12; Page 4, lines 9-18). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kian to incorporate the teachings of Yamamoto to include subsequently directing the laser beam to one or more separation locations at or near one or more of the vaporized locations for the purpose of providing the advantage that by peeling only the metal layer in the planned peeling region 23 b using the peeling device 14, the metal layer in the planned peeling region 23 a remains and is desired (page 4).  Kian and Yamamoto do not teach to cause the top layer to curl at or near at least one or more of the separation locations wherein the top layer of the multi-layer substrate comprises a metal foil and a bottom layer of the multi-layer substrate is a carrier layer comprising a polymer.  Kancharla teaches, to cause the top layer to curl at or near at least one or more of the separation locations wherein the top layer of the multi-layer substrate comprises a metal foil and a bottom layer of the multi-layer substrate is a carrier layer comprising a polymer ([0044]-[0045]).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kian and Yamamoto references, to include to cause the top layer to curl at or near at least one or more of the separation locations wherein the top layer of the multi-layer substrate comprises a metal foil and a bottom layer of the multi-layer substrate is a carrier layer comprising a polymer, as suggested and taught by Kancharla, for the purpose of providing the advantage that the material is removed very quickly and the edges do not bead up like at lower speeds, resulting in a clean cut and flat material that does not curl up (par. 44).

Regarding claim 16, Yamamoto teaches (Figs. 1a and 1b) wherein subsequently directing the laser beam to one or more separation locations (23b) comprises defocusing the laser beam (Page 3, lines 7-10 and page 4, lines 9-18).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kian reference, to include wherein subsequently directing the laser beam to one or more separation locations comprises defocusing the laser beam, as suggested and taught by Yamamoto, for the purpose of providing the advantage that by peeling only the metal layer in the planned peeling region 23 b using the peeling device 14, the metal layer in the planned peeling region 23 a remains and is desired (page 4).  

Regarding claim 17, Yamamoto teaches (Fig. 1b) wherein the laser beam stresses the top layer (23) at or near separation locations (23b) but does not cut the top layer (23) at or near the separation locations (23b) such that the laser beam then causes the top layer (23) to partially separate from a carrier layer (insulating portion 22) (Page 4, lines 15-18).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kian reference, to include wherein the laser beam stresses the top layer at or near separation locations but does not cut the top layer at or near the separation locations such that the laser beam then causes the top layer to partially separate from a carrier layer, as suggested and taught by Yamamoto, for the purpose of providing the advantage that various defects that occur in the etching process can be easily released (page 4).

Regarding claim 18, Kian teaches wherein the multi-layer substrate further comprises (Fig. 2) an adhesive layer (230) between the top layer (220) and the carrier layer (210) ([0049] lines 2-3).  Furthermore, the examiner wishes to point out that the “wherein the multi-layer substrate further comprises  an adhesive layer between the top layer  and the carrier layer” is interpreted as claiming structure of the substrate, or article worked upon.  It is well known that "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                       

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761